       Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 1 of 33




                                           Vita


                 Anthony P. DeCaprio, Ph.D., DABT, F-ABFT

    Office Address:         Department of Chemistry & Biochemistry
                            International Forensic Research Institute
                            Florida International University
                            11200 S.W. 8th St., OE116B
                            Miami, FL 33199

    Office Phone:           (305) 348-2195
                            (305) 348-4485 (fax)

    E-mail:                 adecapr@fiu.edu

    Website:                http://fatf.fiu.edu/


EDUCATION & TRAINING:

Rensselaer Polytechnic Institute, Troy, NY                 Biology              B.S. (1975)
Albany Medical College, Albany, NY                         Toxicology           Ph.D. (1981)
Albany Medical College, Albany, NY                         Toxicology           postdoctoral


PROFESSIONAL INTERESTS:

      Methods for comprehensive analysis of drugs, chemical pollutants, and their
       metabolites in analytical and forensic toxicology.
      Toxicology and pharmacology of drugs, pesticides, and occupational chemicals.
      Toxicology of PCBs, dioxins, and other persistent pollutants.


PROFESSIONAL EXPERIENCE:

2009 - present   Associate Professor               Department of Chemistry & Biochemistry,
                 (tenured)                         Florida International University, Miami, FL.
                 Director                          Forensic & Analytical Toxicology Facility.
                                                   Forensic Science Certificate Program.
                                                   International Forensic Research Institute,
                                                   Florida International University, Miami, FL.
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 2 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 2

1998 - present   President/Principal                 ToxRisk Associates
                                                     Pembroke Pines, FL
      Expert consulting services in toxicology/pharmacology and
       occupational/environmental health to law firms, corporations, and trade groups.


2005 - 2008      Professor                         Environmental Health Sciences,
                                                   School of Public Health & Health
                                                   Sciences, University of
                                                   Massachusetts Amherst.
      Research and teaching in toxicology and environmental health science.


1997 - 2004      Visiting Associate Professor       School of Public Health, University
                                                    at Albany, SUNY.
                 Director                          Exposure Assessment Laboratory,
                                                   University at Albany, SUNY.
      Research and teaching in toxicology and environmental health science.
       Established and directed the UAlbany Exposure Assessment Laboratory, a
       NYSDOH/CLEP-accredited analytical toxicology laboratory for biomonitoring of
       environmental contaminants in human specimens.


1995 - 1997      Supervising Health Scientist          ChemRisk® Division, McLaren/Hart
                                                       Inc., Albany, NY.
      Senior consultant and Practice Area Leader for the ChemRisk regional office in
       upstate New York. Directed toxicology, risk assessment, and occupational
       health consulting services for private sector clients.


1981 - 1995      Research Scientist I  IV             Laboratory of Human Toxicology
                                                       and Molecular Epidemiology,
                                                       Wadsworth Center for Laboratories
                                                       and Research, NYSDOH.
      Toxicologist and team member on major environmental health projects, including
       the Love Canal chemical waste site and the Binghamton State Office Building
       transformer fire investigations. Key role in the development of toxicity
       equivalence factors (TEFs) methodology for dioxin risk assessment.
      Directed state- and federally-funded basic and applied research projects,
       including studies on protein binding of reactive chemical neurotoxicants, protein
       adducts as xenobiotic exposure biomarkers, and molecular mechanism of action
       of dioxins and PCBs.


OTHER ACADEMIC APPOINTMENTS:

2000 - present   Faculty                            Institute for Health and the
                                                    Environment, UAlbany, SUNY.
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 3 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                     Page 3

1986 - 1995      Assistant/Associate Professor       Department of Environmental
                 (part-time appointment)             Health and Toxicology, School of
                                                     Public Health, UAlbany, SUNY.

1985 - 1995      Adjunct Assistant Professor         Department of Pharmacology and
                                                     Toxicology, Albany Medical
                                                     College.


PROFESSIONAL ACTIVITIES:

   Society Memberships (full memberships):

       American Academy of Forensic Sciences
       American Chemical Society
       International Society of Exposure Science
       Society of Forensic Toxicologists
       Society of Toxicology
       The International Association of Forensic Toxicologists

   Advisory Panels:

       2012          Invited reviewer, NCI special study section ZCA1 SRLB-Q (O1)
                     reviewing applications under the Innovative Technology
                     Development for Cancer Research program, June.

       2011           Invited reviewer, NCI special study section ZCA1 SRLB-Q (J1)
                      reviewing applications under the Small Grants Program for
                      Cancer Epidemiology, November.

       2011           Invited reviewer, NCI special study section ZCA1 SRLB-U (M1-R)
                      reviewing applications under the Innovative Technology
                      Development for Cancer Research program, March.

       2005 - 2006    Ad hoc reviewer, Safety and Occupational Health Study Section,
                      National Institute for Occupational Safety and Health, October ’05
                      and February ’05, ’06 meetings.

       2005           National Institute of Environmental Health Sciences (NIEHS),
                      Special Emphasis Panel - National Center for Toxicogenomics
                      Proteomics Biomarkers, July.

       2001           Ad hoc member, Special Emphasis Panel, NIH National Center
                      for Complementary and Alternative Medicine.

       1995 - 1996    Member, Connecticut Academy of Science and Engineering Task
                      Force on Biotechnology.

       1994           Invited Panel Member, Science Panel Meeting on Chlorinated
                      Dibenzo-p-Dioxins, US Agency for Toxic Substances and Disease
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 4 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 4

                       Registry (ATSDR), Atlanta, GA, August.

   Session Chair:

       March 2001      Chair, Halogenated Hydrocarbons, Annual Meeting Society of
                       Toxicology, San Francisco, CA.

   Editorial Activities:

       Editorial Board, Journal of Toxicology

       Editorial Board, Journal of Forensic Research and Crime Studies

       External peer reviewer, ATSDR Toxicological Profiles.

       Ad hoc reviewer, ATSDR-sponsored research project applications, interim
       reports, and manuscripts for publication.

       Ad hoc reviewer, USEPA cooperative agreement proposals.

       External peer reviewer USEPA Provisional Toxicity Assessment Issue Papers.

       Ad hoc referee for the following scientific journals:

              Agricultural and Food Chemistry
              Analytical and Bioanalytical Chemistry
              Archives of Toxicology
              Bioanalysis
              Brain Research
              Bulletin of Environmental Contamination and Toxicology
              Chemical Research in Toxicology
              Clinical Chemistry
              Critical Reviews in Toxicology
              Dose-Response
              Drug Testing and Analysis
              Electrophoresis
              Environmental Health
              Environmental Health Perspectives
              Environmental Research
              European Biophysics Journal
              Forensic Chemistry
              Fundamental and Applied Toxicology
              Journal of Chromatography A
              Journal of Chromatography B
              Journal of Environmental Health
              Journal of Neurochemistry
              Journal of Pharmacology and Experimental Therapeutics
              Journal of the Neurological Sciences
              Journal of Toxicology and Environmental Health
              NeuroToxicology
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 5 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                        Page 5

              Pharmacological Research
              Psychopharmacology
              Science of the Total Environment
              Toxicological Sciences
              Toxicology and Applied Pharmacology
              Toxicology Letters


PROFESSIONAL CERTIFICATIONS:

   Diplomate of the American Board of Toxicology (1986; recertified 1991, 1996, 2001,
      2006, 2011, 2016).

   Certificate of Qualification (DECAA1) as Clinical Laboratory Director; NYSDOH
      Clinical Laboratory Evaluation Program (2002 - 2014).

   Fellow of the American Board of Forensic Toxicology (F-ABFT) (2018 - present).


ACADEMIC HONORS:

   1980          Dean's Certificate and the Frank C. Ferguson Prize for Excellence in
                 Academic Studies, Albany Medical College.

   1980 - 1981 Society of Toxicology Doctoral Research Fellowship Sponsored by The
               Procter and Gamble Company.

   2007          Nomination; Outstanding Teacher Award; School of Public Health and
                 Health Sciences, UMass Amherst.


RESEARCH FUNDING:

Completed:

   1984 - 1987 NIOSH R01 OH01972; Molecular Mechanisms of Diketone
               Neurotoxicity; (PI; $133,853).

   1990 - 1991 Aaron Diamond Foundation; Capital District Center for Drug Abuse
               Research and Treatment; (Co-investigator, 5%; ~$500,000; PI: S.
               Glick, Albany Medical College).

   1990 - 1995 NIEHS R01 ES05172; Environmental Neurotoxicants and the
               Axonal Cytoskeleton; (PI; $266,555).

   1993 - 1994 NIH NCRR-BRS Shared Instrument Grant; Mass Spectrometer for
               Structure-Function Research; (Co-investigator, 10%; ~$500,000; PI:
               C. Manella, Wadsworth Center, NYSDOH).

   1998 - 2001 NIEHS P42 ES04913; Multidisciplinary Study of PCBs at
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 6 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                       Page 6

                 Akwesasne; (PI: Laboratory Services Core; $377,500/yr; Program PI:
                 D. Carpenter, University at Albany).

   1999 - 2000 University at Albany Faculty Research Award; DNA Adducts by 32P-
               Postlabeling as PCB Exposure Biomarkers; (PI; $2,800).

   1999 - 2003 NIEHS R01 ES09795; Disruption of Estrogenic Responses by
               PCB-PAH Mixtures; (Co-investigator; 10%; $489,968; PI: K. Arcaro,
               UMass Amherst).

   2000 - 2005 NIEHS R01 ES10904; Mohawk Culture, Behavior, Toxicant
               Exposure and Health; (Co-investigator, 15%; $2,622,151; PI: L.
               Schell, University at Albany).

   2001 - 2004 CDC/ATSDR H75/ATH270079-01; PCB Congener and Metabolite
               Patterns in Adult Mohawks: Biomarkers of Exposure and
               Individual Toxicokinetics; (PI; $225,000).

   2003          CDC/ATSDR; University-Community Consortium for Anniston
                 Environmental Health Research; (Co-investigator, 5%; direct costs
                 $1,265,820; PIs: J. Cash, M. Lavender, H. Frumkin, Emory University).

   2003 - 2006 USEPA R831043; Environmental Contaminants in Foodstuffs of
               Siberian Yu’piks from St. Lawrence Island, Alaska; (Co-
               investigator, 10%; $469,800; PI: D. Carpenter, University at Albany).

   2004 - 2008 CDC/ATSDR R01 TS000004; PCB Congener/Metabolite Patterns in
               Akwesasne Mohawks; (PI; $641,200).

   2005 - 2006 NIEHS R56 ES007912; Molecular Mechanisms of Hexacarbon-
               Induced Axon Atrophy; (Co-investigator, 15%; subcontract $37,000;
               PI: R. LoPachin, Albert Einstein College of Medicine).

   2006 - 2011 NIEHS R01 ES007912; Molecular Mechanisms of Hexacarbon-
               Induced Axon Atrophy; (Co-PI; 15%; subcontract $115,500/yr; PI: R.
               LoPachin, Albert Einstein College of Medicine).

   2007 - 2008 NIEHS R56 ES010026; PCB Disruption of Thyroid Hormone Action
               during Development; (Co-investigator, 5%; $386,678; PI: T. Zoeller,
               UMass Amherst).

   2007 - 2008 NIEHS R01 ES014675; Gender Effects on PCB-Induced Dopamine
               Neurotoxicity; (Co-investigator; 5%; subcontract $31,000; PI: R.
               Seegal, Wadsworth Center, NYSDOH).

   2012 - 2013 NIJ 2011-DN-BX-K559; Comprehensive Forensic Toxicological
               Analysis of Designer Drugs; (PI; $143,225).

   2011 - 2015 NCI R21 CA140036; Platform for High-Throughput Analysis of
               Protein Adducts for Carcinogen Exposure; (PI; $649,819).
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 7 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 7

   2015 - 2017 NIDA U01 DA041156; FIU-ABCD: Pathways and Mechanisms to
               Addiction in The Latino Youth of South Florida; (Co-investigator;
               5%; $1,063,094 (Year 1); PI: R. Gonzalez).

   2015 - 2018 NIJ 2014-R2-CX-K006; Forensic Toxicological
               Screening/Confirmation of 500+ Designer Drugs by LCQTOF-MS
               and LC-QqQ-MS Analysis; (PI; $396,970).

   2016 - 2018 NIJ 2015-NE-BX-K001; Novel Blood Protein Modification Assay for
               Retrospective Detection of Drug Exposure; (PI; $195,710).

   2017 - 2019: NIJ 2017-IJ-CX-0004; Development of Improved
                Extraction/Purification Methods for LC-QqQMS Analysis of Novel
                Psychoactive Substances; (Co-PI; NIJ Graduate Fellowship to
                Ashley Kimble; $100,000).


Active:

   2018 - 2020 NIJ 2017-MU-BX-0002; Novel Blood Protein Modification Assay for
               Retrospective Detection of Drug Exposure - Development and
               Validation; (PI; $467,885).

   2017 - 2020 NSF 1739805; Phase I IUCRC Florida International University:
               Center for Advanced Research in Forensic Science (CARFS) –
               Project 018: Systematic Comparison of Analytical Parameters in
               Forensic Hair Analysis; (PI; $55,500).

   2017 - 2020: NIJ 2017-IJ-CX-0005; Optimization of Pretreatment Parameters in
                Hair Analysis for Drugs of Abuse and Understanding Protein-Drug
                Physicochemical Interactions; (Co-PI; NIJ Graduate Fellowship to
                Jennett Chenevert; $100,000).

   2019 - 2020 NIJ 2018-75-CX-0037; Evaluating Analytical Parameters and
               Understanding Drug-Matrix Interactions in Forensic Hair Analysis;
               (PI; $400,349).

   2019 - 2021 NIEHS R03 ES031188-01; Development of a DNA Adductome
               Database (Co-PI for FIU subcontract; PI: J. Guo, Univ. of Minnesota;
               $164,907).


TEACHING EXPERIENCE:

   Florida International University:

       CHS 4430 (Introduction to Chemical Toxicology); Course Director and instructor;
       Fall semester 2011 - 2019.

       CHS 5435 (Pharmacology and Toxicology of Drugs); Course Director and
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 8 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 8

       instructor; Fall semester 2011 - 2019.

       CHM 4930 (Senior Seminar in Chemistry); Course Director and instructor; Fall
       2011, Spring 2012, Fall 2012, Spring 2014, Fall 2015, Fall 2016.

       CHS 5990 (Principles of Toxicology); Course Director and instructor; Fall 2010.

       CHS 5539 (Forensic Toxicology); Course Director and instructor; Spring
       semester 2010, 2012, 2014, 2016, 2018, 2020.

       CHM 4130L (Instrumental Analysis Laboratory); Course Director and instructor;
       Spring 2010, Spring 2011.

       CHS 5538C (Chemistry and Analysis of Drugs); Course Director and instructor;
       Spring semester 2009, 2011, 2013, 2015, 2017, 2019.

       CHM 4130 (Instrumental Analysis); Course Director and instructor; Fall 2009.

       CHM 5150 (Graduate Analytical Methods); Course Director and instructor; Fall
       2009.

   UMass Amherst:

       PUBHLTH 565 (Environmental Health Practices; core course for MPH students);
       Course Director and instructor; Spring and Fall 2005, Fall 2006, Spring and Fall
       2007, Fall 2008.

       PUBHLTH 565 (Environmental Health Practices; on-line course for Public Health
       Practice program); Course Director and instructor; Spring 2006, Fall 2007, and
       Spring 2008.

       PUBHLTH 567 (Environmental Compliance & Regulations); Course Director and
       instructor; Spring 2007.

       PUBHLTH 690X (Exposure Assessment in Environmental and Public Health);
       Course Director and instructor; Spring 2006, Spring 2008.

   University at Albany:

       EHT 515 (Environmental Physiology); Lecturer, 1999 - 2000.

       EHT 530 (Principles of Toxicology); Lecturer, 1986 - 2000.

       EHT 590 (Introduction to Environmental Health; core course for MPH students);
       Course Director, 1998; Instructor, 1997, 1999 - 2004.

       EHT 790 (EHT Seminars); Course Director, 1993.

       EHT 830 (Topics in Neurotoxicology); Lecturer, 1992.
      Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 9 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 9

       SPH 201 (Introduction to Public Health; undergrad course); Lecturer, 1998 -
       2001.

       Environmental Health and Toxicology Laboratory Rotations (1986-1995, 1997-
       2001).

   Albany Medical College:

       Pharm 200 (Medical Pharmacology): Instructor, 1990 -1994.
       Pharmacology for Nurse Anesthesiology: Instructor, 1993 -1994.


STUDENT ADVISEMENT:

   Current (FIU):

       Thesis/dissertation committee chair and mentor:

       Jennett Chenevert           Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2015-present.

       Ludmyla Tavares             Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2017-present.

       William Morrison            Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2017-present.

       Brianna Hill                Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2018-present.

       Rebecca Smith               Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2018-present.

       Meena Swaminathan           Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2018-present.

       Leonardo Maya               Ph.D. Chemistry with Forensic Science emphasis, Fall
                                   2019-present.

       Thesis committee membership:
       30 current and former Ph.D. students, 8 current and former M.S. and M.S.F.S.
       students, FIU Departments of Chemistry & Biochemistry and Biology.

   Former/Completed (FIU, UMass Amherst, UAlbany):

       Ashley N. Kimble; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Summer, 2019. Current employer: U.S. Army
       Corps of Engineers.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 10 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 10

       Carmen T. Mulet; M.S. Forensic Sciences, Florida International University, awarded
       Summer, 2019.

       Melanie Eckberg; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Fall, 2018. Current employer: Commonwealth of
       Virginia Toxicology Laboratory.

       R. Allen Gilliland; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Fall, 2018. Current employer: Forensic Toxicology
       Laboratory, Dept. of Health, State of New Mexico.

       Stephanie Delabat; M.S. Forensic Sciences, Florida International University, awarded
       Fall, 2018.

       Joshua Z. Seither; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Spring, 2018. Current employer: Forensic
       Toxicology Laboratory, Department of Pathology and Laboratory Medicine, University
       of Miami.

       Kimmy Poon; M.S. Forensic Sciences, Florida International University, awarded
       Summer, 2016. Current employer: USEPA.

       Kevin J. Schneider; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Spring, 2013. Current employment: Toxicologist,
       Commonwealth of Virginia Toxicology Laboratory.

       Madeleine J. Swortwood; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Fall, 2013. Current employment: Assistant
       Professor, Dept. of Forensic Science, Sam Houston State University, Houston, TX.

       Vanessa R. Thompson; Ph.D. Chemistry with Forensic Science emphasis, Florida
       International University, awarded Spring, 2014. Current employment: Director of
       Research and Development, AML Diagnostics, Boca Raton, FL.

       Mingshe Zhu; Ph.D. Environmental Health and Toxicology, University at Albany;
       awarded Spring, 1995. Current employment: Bristol Myers Squibb
       Pharmaceuticals.

       Supported graduate students in the University at Albany, Dept. of Chemistry
       (1991-1992).

       Faculty advisor for Dr. Vladja Sukdolova, Visiting Fellow, University at Albany,
       Fogarty International Center (1998-1999).

       Ph.D. thesis committee member for Mr. John Ssempebwa, Department of
       Environmental Health Sciences, University at Albany (2000-2003; Ph.D. in
       Environmental Health and Toxicology, 2003).

       Ph.D. thesis committee member for Ms. Mary Grose-Eckler, Department of
       Environmental Health Sciences, University at Albany (2006-2008).
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 11 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 11

       M.S. thesis committee Chair for Ms. Omobola Mudasiru, UMass Amherst
       Environmental Health Sciences Division (2006-2008).

       M.S. thesis committee member for Mr. Jianyong Wu (2006-2007) and Ms.
       Debalina Das (2006-2008), UMass Environmental Health Sciences Division.
       Faculty advisor for five UMass M.S. and M.P.H. students (2005-2009).


DEPARTMENTAL AND UNIVERSITY SERVICE:

   1979 - 1980      Treasurer, Albany Medical College Graduate Student Organization.

   1980 - 1981      Vice-President, Albany Medical College Graduate Student
                    Organization.

   1987 - 1994      Admissions Committee; Department of Environmental Health and
                    Toxicology; UAlbany School of Public Health.

   1988 - 1993      Radiation Safety Committee; Wadsworth Laboratories, NYSDOH.

   1990 - 1995      Information Resources Advisory Committee; Wadsworth
                    Laboratories, NYSDOH.

   1990 - 1993      Peer Review Board; Wadsworth Laboratories, NYSDOH.

   1993 - 1994      Molecular Epidemiology Personnel Search Committee, Wadsworth
                    Laboratories, NYSDOH.

   1994 - 1995      Chair, Academic Committee; Dept. of Environmental Health and
                    Toxicology, UAlbany School of Public Health.

   1994 - 1995      Personnel Committee, School of Public Health Council, UAlbany
                    School of Public Health.

   1994 - 1995      Environmental and Occupational Health Track Evaluation
                    Committee, Department of Environmental Health and Toxicology,
                    UAlbany School of Public Health.

   1998 - 2002      Institutional Animal Care and Use Committee, University at Albany,
                    State University of New York.

   1999 - 2002      Institutional Animal Care and Use Committee, Wadsworth
                    Laboratories, NYSDOH (UAlbany representative).

   2005 - 2009      Curriculum Committee, School of Public Health and Health
                    Sciences, UMass Amherst.

   2005 - 2008      Strategic Planning Committee, School of Public Health and Health
                    Sciences, UMass Amherst.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 12 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 12

   2005 - 2006      Personnel Committee, Department of Public Health, School of
                    Public Health and Health Sciences, UMass Amherst.

   2005 - 2007      Faculty Search Committee, Environmental Health Sciences
                    Program/Division, Department of Public Health (served on four
                    search committees; as Chair on two).

   2006 - 2008      Judge, Annual Research Day Poster Competition, School of Public
                    Health and Health Sciences.

   2007 - 2008      Committee on Research, School of Public Health and Health
                    Sciences, UMass Amherst.

   2007 - 2009      Personnel Committee, Division of Environmental Health Sciences,
                    Department of Public Health, School of Public Health and Health
                    Sciences, UMass Amherst.

   2007 - 2009      Curriculum Committee, Division of Environmental Health Sciences,
                    Department of Public Health, School of Public Health and Health
                    Sciences, UMass Amherst.

   2009 - 2010      Human Resources Committee, Department of Chemistry and
                    Biochemistry, Florida International University.

   2010 - 2011      Faculty Search Committee (Bioanalytical Chemist position),
                    Department of Chemistry & Biochemistry, Florida International
                    University.

   2009 - present Graduate Forensic Admissions Committee, Department of
                  Chemistry and Biochemistry, Florida International University.

   2011 - 2014      Safety Committee, Department of Chemistry & Biochemistry, Florida
                    International University.

   2009 - present Instrumentation and Facilities Committee, Department of Chemistry
                  and Biochemistry, Florida International University (Chair; 2015-
                  2017).

   2010 - present Controlled Substances Committee, Florida International University.

   2015 - present Graduate Committee, Department of Chemistry & Biochemistry,
                  Florida International University.


CONTINUING PROFESSIONAL EDUCATION:

   1985       Inhalation Toxicology, Society of Toxicology Continuing Education.
   1993       Advanced Behavioral and Neurophysiological Testing for Neurotoxicity,
              Society of Toxicology Continuing Education.
   1993       Applications of Advanced Technologies to Problems in Toxicology,
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 13 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                     Page 13

              Society of Toxicology Continuing Education.
   1995       Advances in Risk Extrapolation: Dose-Response Assessment, Society of
              Toxicology Continuing Education.
   1995       Basic Applications in Risk Assessment, Society of Toxicology Continuing
              Education Continuing Education.
   2000       Toxicogenomics in the Trenches, Society of Toxicology Continuing
              Education.
   2002       Current Approaches for Validation and Regulatory Acceptance of Novel
              Test Methods, Society of Toxicology Continuing Education.
   2011       Forensic Toxicologist Expert Witness Testimony: What to Expect and How
              to Prepare, SOFT/TIAFT Annual Meeting Workshop.
   2019       QTOF Techniques, SOFT Annual Meeting Workshop.


PUBLICATIONS:

   Book Edited:

       Toxicologic Biomarkers. (2006). (A.P. DeCaprio, Ed.), Taylor & Francis, New
       York.


   Book Chapters:

       DeCaprio, A.P. (2006). Introduction to toxicologic biomarkers. In: Toxicologic
       Biomarkers. (A.P. DeCaprio, Ed.), Taylor & Francis, New York; pp. 1-15.

       Gallo, M.V., Ravenscroft, J., Denham, M., Schell, L.M., DeCaprio, A.P., and the
       Akwesasne Task Force on the Environment. (2002). Environmental contaminants
       and growth of Mohawk adolescents at Akwesasne. In: Human Growth from
       Conception to Maturity (G. Gilli, L. M. Schell, and L. Benso, Eds.), Smith-Gordon,
       London; pp. 279-287.

       Schell, L.M., DeCaprio, A.P., Gallo, M.V., Hubicki, L., and the Akwesasne Task
       Force on the Environment. (2002). Polychlorinated biphenyls and thyroid function
       in adolescents of the Mohawk Nation at Akwesasne. In: Human Growth from
       Conception to Maturity (G. Gilli, L. M. Schell, and L. Benso, Eds.), Smith-Gordon,
       London; pp. 289-296.

       DeCaprio, A.P. (2000). n-Hexane, metabolites, and derivatives. In:
       Experimental and Clinical Neurotoxicology, 2nd Edition. (P.S. Spencer, H.H.
       Schaumburg, and A.C. Ludolph, eds.); Oxford University Press, New York; pp.
       633-648.

       DeCaprio, A.P. (1999). Biomarkers of exposure and susceptibility. In: General
       and Applied Toxicology, 2nd Edition. (B. Ballantyne, T.C. Marrs, and T.
       Syversen, eds.); MacMillan Reference Ltd., London; pp. 1875-1898.

       DeCaprio, A.P. (1987). Hexane neuropathy: Studies in experimental animals
       and man. In: Selectivity and Molecular Mechanisms of Toxicity. (F. DeMatteis
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 14 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                       Page 14

       and E.A. Lock, eds.), MacMillan Press, London, U.K.; pp. 249-263.


   Book Review:

       DeCaprio, A.P. (2019). Review of: Forensic Toxicology. J. Forensic Sci. 64, 661.


   Peer-Reviewed Articles:

       Seither, J.Z. and DeCaprio, A.P. (2020). Differentiation of novel psychoactive
       substance regioisomers by collision induced dissociation relative abundances, in
       preparation.

       Möller, C., Gilliland, R.A., Arroyo-Mora, L.E., and DeCaprio, A.P. (2020). In vitro
       peptide-based assay for the detection of thiol adducts of drug of abuse.
       Bioanalysis, in preparation.

       Guo, J., Turesky, R.J., Tarifa, A., DeCaprio, A.P., Cooke, M.S., Walmsley, S.J.,
       and Villalta, P.W. (2020). Development of a DNA adductome mass spectral
       database. Chem. Res. Toxicolo., submitted.

       Aijala, J.C., Wu, W., and DeCaprio, A.P. (2020). Application of statistical design
       of experiments to assess pretreatment parameters in forensic toxicological hair
       analysis for amphetamine. J. Chemometrics, submitted.

       Mulet, C.T., Tarifa, A., and DeCaprio, A.P. (2019). Comprehensive analysis of
       synthetic cannabinoids and metabolites in oral fluid by online solid phase
       extraction and liquid chromatography/triple quadrupole/mass spectrometry. Anal.
       Bioanal. Chem., submitted.

       Cui, D., DeCaprio, A., Tarifa, A., and O’Shea, K. (2019). Detailed study of the
       ultrasound-induced remediation of the second-generation antihistamine,
       cetirizine. J. Environ. Chem. Engineer., in press.

       Kimble, A.N. and DeCaprio, A.P. (2019). Systematic analysis of novel
       psychoactive substances. II. Development of a screening/confirmatory LC-QqQ-
       MS/MS method for 800+ compounds and metabolites in urine. Forensic Chem.,
       16, 100189.

       Möller, C., Davis, W., Clark, E., DeCaprio, A., and Marí, F. (2019). Conodipine-
       P1-3, the first phospholipase A2 characterized from injected cone snail-venom.
       Mol. Cell. Proteomics, 18, 876-891.

       Eckberg, M.N., Arroyo-Mora, L.E., Stoll, D.R., and DeCaprio, A.P. (2018).
       Separation and identification of isomeric and structurally related synthetic
       cannabinoids using two-dimensional liquid chromatography and high resolution
       mass spectrometry. J. Anal. Toxicol., 43, 170-178.

       Gilliland, R.A., Möller, C., and DeCaprio, A.P. (2018). LC-MS/MS based
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 15 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                       Page 15

       detection and characterization of covalent glutathione modifications formed by
       reactive drug of abuse metabolites, Xenobiotica, 49, 778-790.

       Mulet, C.T., Arroyo-Mora, L.E., Leon, L.A., Gnagy, E., and DeCaprio, A.P.
       (2018). Rapid quantitative analysis of methylphenidate and ritalinic acid in oral
       fluid by liquid chromatography triple quadrupole mass spectrometry (LC-QqQ-
       MS), J. Chromatogr. B, 1092, 313-319.

       Seither, J.Z., Arroyo-Mora, L.E., Hindle, R. and DeCaprio, A.P. (2018).
       Systematic toxicological analysis of novel psychoactive substances. I.
       Development of a compound database and HRMS spectral library, Forensic
       Chem., 9, 12-20.

       Möller, C., Clark, E., Safavi-Hemani, H., DeCaprio, A., and Marí, F. (2017).
       Isolation and characterization of Conohyal-P1, a hyaluronidase from the injected
       venom of Conus purpurascens, J. Proteomics, 164, 73-84.

       Möller, C., Davis, W.C., Marí, F., Thompson, V.R., and DeCaprio, A.P. (2017).
       Proteomic analysis of thiol modifications and assessment of structural changes in
       hemoglobin induced by aniline metabolites N-phenylhydroxylamine and
       nitrosobenzene. Sci. Rep., 4, 14794.

       Gallo, M.V., Deane, G.D., DeCaprio, A.P., Schell, L.M., and Akwesasne Task
       Force on the Environment (2015). Changes in persistent organic pollutant levels
       from adolescence to young adulthood. Environ. Res., 140, 214-224.

       Zhao, C., Arroyo-Mora, L.E., DeCaprio, A.P., Sharma, V.K., Dionysiou, D.D., and
       O’Shea, K.E. (2014). Reductive and oxidative degradation of iopamidol, iodinated
       X-ray contrast media, by Fe(III)-oxalate under UV and visible light treatment.
       Water Res., 67, 144-153.

       Schell, L.M., Gallo, M.V., Nelder, K.R., DeCaprio, A.P., Jacobs, A., and
       Akwesasne Task Force on the Environment. (2014). Relationship between
       testosterone levels in adolescent males and polychlorinated biphenyls,
       dichlorodiphenyldichloroethylene, hexachlorobenzene, and lead. Environ. Health
       Perspect., 122, 304-309.

       Schneider, K.J. and DeCaprio, A.P. (2013). Covalent thiol adducts arising from
       reactive intermediates of cocaine biotransformation. Chem. Res. Toxicol., 26,
       1755-1764.

       Swortwood, M.J., Hearn, W.L., and DeCaprio, A.P. (2013). Cross-reactivity of
       designer drugs including cathinone derivatives in commercial enzyme-linked
       immunosorbent assays. Drug Testing Anal., 6, 716-727.

       Schneider, K.J. and DeCaprio, A.P. (2013). Evaluation of in vitro metabolic
       systems for common drugs of abuse. 1. Cocaine. Xenobiotica, 43, 1043-1054.

       Thompson, V.R. and DeCaprio, A.P. (2013). Covalent adduction of nitrogen
       mustards to model protein nucleophiles. Chem. Res. Toxicol., 26, 1263-1271.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 16 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                     Page 16

       Swortwood, M.J., Boland, D.M., and DeCaprio, A.P. (2013). Determination of 32
       cathinone derivatives and other designer drugs in serum by comprehensive LC-
       QQQ-MS/MS analysis. Anal. Bioanal. Chem., 405, 1383-1397.

       LoPachin, R. M., Gavin, T., DeCaprio, A., and Barber, D. S. (2012). Application
       of the hard and soft, acids and bases (HSAB) theory to toxicant-target
       interactions. Chem. Res. Toxicol. 25, 239-251.

       Gallo, M.V., Schell, L.M., DeCaprio, A.P., and Jacobs, A. (2011). Levels of
       persistent organic pollutant and their predictors among young adults.
       Chemosphere, 83, 1374-1382.

       Kerger, B.D., Copeland, T.L., and DeCaprio, A.P. (2011). Tenuous dose-
       response correlations for common disease states: case study of cholesterol and
       perfluorooctanoate/sulfonate (PFOA/PFOS) in the C8 Health Project. Drug
       Chem. Toxicol., 34, 396-404.

       Zhang, L.H., Gavin, T., DeCaprio, A.P., and LoPachin, R.M. (2010). -Diketone
       axonopathy: Analyses of cytoskeletal motors and highways in CNS myelinated
       axons. Toxicol. Sci., 117, 180-189.

       Schell, L.M., Gallo, M.V., Ravenscroft, J., and DeCaprio, A.P. (2009). Persistent
       organic pollutants and anti-thyroid peroxidase levels in Akwesasne Mohawk
       young adults. Environ. Res., 109, 86-92.

       DeCaprio, A.P., Kinney, E.A., and LoPachin, R.M. (2009). Comparative
       neurotoxicity and protein binding of 2,5-hexanedione and 3-acetyl-2,5-
       hexanedione in the rat. J. Toxicol. Environ. Health A, 72, 862-869.

       Newman,J., Gallo, M.V., Schell, L.M., DeCaprio, A.P., Denham, M., and the
       Akwesasne Task Force on the Environment. (2009). Analysis of PCB congeners
       related to cognitive functioning in adolescents. NeuroToxicology, 30, 686-696.

       Hoogesteijn, A.L., Kollias,G.V., Quimby, F.W., DeCaprio, A.P., Winkler, D.W.,
       and DeVoogd, T.J. (2008). Development of a brain nucleus involved in song
       production in zebra finches (Taeniopygia guttata) is disrupted by Aroclor 1248.
       Environ. Toxicol. Chem., 27, 2071-2075.

       Schell, L.M., Gallo, M.V., Denham, M., Ravenscroft, J., DeCaprio, A.P., and
       Carpenter, D.O. (2008). Relationship of thyroid hormone levels to levels of
       polychlorinated biphenyls, lead, p,p´-DDE, and other toxicants in Akwesasne
       Mohawk youth. Environ. Health Perspect., 116, 806-813.

       Newman, J., Aucompaugh, A., Schell, L.M., Denham, M., DeCaprio, A.P., Gallo,
       M., Ravenscroft, J., Kao, C.-C., Rougas-Hanover, M.E., David, D., Jacobs, A.M.,
       Tarbell, A.M., Worswick, P., and Akwesasne Task Force on the Environment.
       (2006). PCBs and cognitive functioning of Mohawk adolescents. Neurotoxicol.
       Teratol., 4, 439-445.

       Hoogesteijn, A.L., DeVoogd, T.J., Quimby, F.W., DeCaprio, A.P., and Kollias,
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 17 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                       Page 17

       G.V. (2005). Reproductive impairment in zebra finches (Taeniopygia guttata).
       Environ. Toxicol. Chem., 24, 219-223.

       LoPachin, R.M., and DeCaprio, A.P. (2005). Protein adduct formation as a
       molecular mechanism in neurotoxicity. Toxicol.Sci. 86, 214-225.

       Denham, M., Schell, L.M., Deane, G., Gallo, M.V., Ravenscroft, J., DeCaprio,
       A.P., and Akwesasne Task Force on the Environment. (2005). Relationship of
       lead, mercury, mirex, dichlorodiphenyldichloroethylene, hexachlorobenzene, and
       polychlorinated biphenyls to timing of menarche among Akwesasne Mohawk
       girls. Pediatrics 115, e127-e134.

       DeCaprio, A.P., Johnson, G.W., Tarbell, A.M., Carpenter, D.O., Chiarenzelli,
       J.R., Morse, G.S., Santiago-Rivera, A.L., Schymura, M.J., and Akwesasne Task
       Force on the Environment. (2005). PCB exposure assessment by multivariate
       statistical analysis of serum congener profiles in an adult Native American
       population. Environ. Res., 98, 284-302.

       Carpenter, D.O., DeCaprio, A.P., O'Hehir, D., Akhtar, F., Johnson, G., Scrudato,
       R. J., Apatiki, L., Kava, J., Gologergen, J., Miller, P.K., and Eckstein, L. (2005).
       Polychlorinated biphenyls in serum of the Siberian Yupik people from St.
       Lawrence Island, Alaska. Int. J. Circumpolar Health 64, 320-333.

       Ssempebwa, J.C., Carpenter, D.O., Yilmaz, B., DeCaprio, A.P., O’Hehir, D.J.,
       and Arcaro, K.F. (2004). Waste crankcase oil: An environmental contaminant
       with potential to modulate estrogenic responses. J. Toxicol. Environ. Health A,
       67, 1081-1094.

       LoPachin, R.M. and DeCaprio, A.P. (2004). -Diketone neuropathy: Axon
       atrophy and the role of cytoskeletal protein adduction. Toxicol. Appl. Pharmacol.,
       199, 20-34.

       Schell, L.M., Gallo, M.V., DeCaprio, A.P., Hubicki, L.A., Denham, M.,
       Ravenscroft, J., and the Akwesasne Task Force on the Environment. (2004).
       Thyroid function in relation to burden of polychlorinated biphenyls (PCBs), DDE,
       HCB, mirex and lead among Akwesasne Mohawk youth. Environ. Toxicol.
       Pharmacol., 18, 91-99.

       Hansen, L.G., DeCaprio, A.P., and Nisbet, I.C.T. (2003). PCB congener
       comparisons reveal exposure histories for residents of Anniston, Alabama, USA.
       Fresenius Environ. Bull. 12, 181-190.

       Schell, L.M., Hubicki, L.A., DeCaprio, A.P., Gallo, M.V., Ravenscroft, J., Tarbell,
       A., Jacobs, A., David, D., Worswick, P., and the Akwesasne Task Force on the
       Environment. (2003). Organochlorines, lead, and mercury in Akwesasne Mohawk
       youth. Environ. Health Perspect., 111, 954-961.

       Savage, W.K., Quimby, F.W., and DeCaprio, A.P. (2002). Lethal and sublethal
       effects of polychlorinated biphenyls (PCBs) on Rana sylvatica tadpoles:
       Implications for local and regional declines. Environ. Toxicol. Chem., 21, 168-
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 18 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                       Page 18

       174.

       DeCaprio, A.P., Bott, A., Tarbell, A., Wagemaker, D.L., Williams, R.L., and
       O’Hehir, C.M. (2000). Routine analysis of 101 polychlorinated biphenyl
       congeners in human serum by parallel dual-column gas chromatography with
       electron capture detection. J. Anal. Toxicol., 24, 403-420.

       Hussain, R.J., Gyori, J., DeCaprio, A.P., and Carpenter, D.O. (2000). In vivo
       and in vitro exposure to PCB 153 reduces long-term potentiation. Environ.
       Health Perspect., 108, 827-831.

       Sukdolova, V., Negoita, S., Hubicki, L., DeCaprio, A., and Carpenter, D.O.
       (2000). The assessment of risk to acquired hypothyroidism from exposure to
       PCBs: a study among Akwesasne Mohawk women. Central Eur. J. Public Health
       8, 167-168.

       DeCaprio, A.P. (1999). The toxicology of hydroquinone - Relevance to
       occupational and environmental exposure. Crit. Rev. Toxicol., 29, 283-330.

       Zhu, M., DeCaprio, A.P., Hauer, C.R., and Spink, D.C. (1997). Characterization
       of glutathione conjugates of pyrrolylated amino acids and peptides by liquid
       chromatography/mass spectrometry and tandem mass spectrometry with
       electrospray ionization. J. Chromatogr. B, 688, 187-196.

       DeCaprio, A.P., Kinney, E.A., and Fowke, J.H. (1997). Regioselective binding of
       2,5-hexanedione to high-molecular-weight rat neurofilament proteins in vitro.
       Toxicol. Appl. Pharmacol.,145, 211-217.

       DeCaprio, A.P. (1997). Biomarkers: Coming of age for environmental health
       and risk assessment. Environ. Sci. Technol., 31, 1837-1848.

       DeCaprio, A.P. (1997). Axonal swellings vs. atrophy: What is the relevance to -
       diketone peripheral neuropathy? NeuroToxicology, 18, 25-28.

       Yan, B., DeCaprio, A.P., Zhu, M., and Bank, S. (1996). Solid-state 13C-NMR
       spectroscopy of adduction products of 2,5-hexanedione with ribonuclease,
       albumin, and rat neurofilament protein. Chem.-Biol. Interact., 102, 101-116.

       Zhu, M., Spink, D.C., Yan, B., Bank, S., and DeCaprio, A.P. (1995). Inhibition of
       2,5-hexanedione-induced covalent protein crosslinking by biological thiols:
       Chemical mechanisms and toxicological implications. Chem. Res. Toxicol., 8,
       764-771.

       Zhu, M., Spink, D.C., Yan, B., Bank, S., and DeCaprio, A.P. (1994). Formation
       and structure of crosslinking and monomeric pyrrole autoxidation products in 2,5-
       hexanedione-treated amino acids, peptides, and protein. Chem. Res. Toxicol., 7,
       551-558.

       Zhu, M., Spink, D.C., Bank, S., Chen, X., and DeCaprio, A.P. (1993). Analysis of
       alkylpyrrole autoxidation products by high-performance liquid chromatography
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 19 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 19

       with thermospray mass spectrometry and photodiode-array detection. J.
       Chromatogr. 628, 37-47.

       Rej, R., Silkworth, J.B., and DeCaprio, A.P. (1992). Application of clinical
       laboratory measurements to issues of environmental health. Clin. Chem. Acta
       206, 83-93.

       DeCaprio, A.P. and Fowke, J.H. (1992). Limited and selective adduction of
       carboxyl-terminal lysines in the high molecular weight neurofilament proteins by
       2,5-hexanedione in vitro. Brain Res. 586, 219-228.

       DeCaprio, A.P., Spink, D.C., Chen, X., Fowke, J.H., Zhu, M., and Bank, S.
       (1992). Characterization of isothiocyanates, thioureas, and other lysine adduction
       products in carbon disulfide-treated peptides and protein. Chem. Res. Toxicol. 5,
       496-504.

       DeCaprio, A.P., Briggs, R.G., Jackowski, S.J., and Kim, J.C.S. (1988).
       Comparative neurotoxicity and pyrrole-forming potential of 2,5-hexanedione and
       perdeuterio-2,5-hexanedione in the rat. Toxicol. Appl. Pharmacol. 92, 75-85.

       DeCaprio, A.P., Briggs, R., Gierthy, J.F., Kim, J.C.S., and Kloepfer, R.D. (1987).
       Acute toxicity in the guinea pig and in vitro "dioxin-like" activity of the
       environmental contaminant 1,2,4,5,7,8-hexachloro(9H)xanthene. J. Toxicol.
       Environ. Health 20, 241-248.

       DeCaprio, A.P. (1987). n-Hexane neurotoxicity: A mechanism involving pyrrole
       adduct formation in axonal cytoskeletal protein. Neurotoxicology 8, 199-210.

       DeCaprio, A.P., Jackowski, S.J., and Regan, K.A. (1987). Mechanism of
       formation and quantitation of imines, pyrroles, and stable nonpyrrole adducts in
       2,5-hexanedione-treated protein. Mol. Pharmacol. 32, 542-548.

       DeCaprio, A.P. (1986). Mechanisms of in vitro pyrrole adduct autoxidation in 2,5-
       hexanedione-treated protein. Mol. Pharmacol. 30, 452-458.

       DeCaprio, A.P., McMartin, D.N., O'Keefe, P.W., Rej, R., Silkworth, J.S., and
       Kaminsky, L.S. (1986). Subchronic oral toxicity of 2,3,7,8-tetrachlorodibenzo-p-
       dioxin in the guinea pig: Comparisons with a PCB-containing transformer fluid
       pyrolysate. Fundam. Appl. Toxicol. 6, 454-463.

       Eadon, G., Kaminsky, L.S., Silkworth, J.B., Aldous, K.M., Hilker, D.R., O'Keefe,
       P.W., Smith, R.M., Gierthy, J.F., Hawley, J., Kim, N., and DeCaprio, A.P. (1986).
       Calculation of "2,3,7,8-TCDD equivalent concentrations" of complex
       environmental contaminant mixtures. Environ. Health Perspect. 70, 221-227.

       O'Keefe, P.W., Silkworth, J.B., Gierthy, J.F., Smith, R.M., DeCaprio, A.P.,
       Turner, J.N., Eadon, G., Hilker, D.R., Aldous, K.M., Kaminsky, L.S., and Collins,
       D.N. (1985). Chemical and biological investigations of a transformer accident at
       Binghamton, N.Y. Environ. Health Perspect. 60, 201-209.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 20 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                        Page 20

       DeCaprio, A.P. (1985). Molecular mechanisms of diketone neurotoxicity. Chem.-
       Biol. Interact. 54, 257-270.

       DeCaprio, A.P. and O`Neill, E.A. (1985). Alterations in rat axonal cytoskeletal
       proteins induced by in vitro and in vivo 2,5-hexanedione exposure. Toxicol. Appl.
       Pharmacol. 78, 235-247.

       Kaminsky, L.S., DeCaprio, A.P., Gierthy, J.F., Silkworth, J.B., and Tumasonis,
       C. (1985). The role of environmental matrices and experimental vehicles in
       chlorinated dibenzodioxin and dibenzofuran toxicity. Chemosphere 14, 685-695.

       DeCaprio, A.P., Strominger, N.L., and Weber, P. (1983). Neurotoxicity and
       protein binding of 2,5-hexanedione in the hen. Toxicol. Appl. Pharmacol. 68, 297-
       307.

       DeCaprio, A.P., McMartin, D.N., Silkworth, J.B., Rej, R., Pause, R., and
       Kaminsky, L.S. (1983). Subchronic oral toxicity in guinea pigs of soot from a
       polychlorinated biphenyl-containing transformer fire. Toxicol. Appl. Pharmacol.
       68, 308-322.

       DeCaprio, A.P., Olajos, E.J., and Weber, P. (1982). Covalent binding of a
       neurotoxic n-hexane metabolite: Conversion of primary amines to substituted
       pyrrole adducts by 2,5-hexanedione. Toxicol. Appl. Pharmacol. 65, 440-450.

       Silkworth, J., McMartin, D.M., DeCaprio, A.P., Rej, R., O'Keefe, P., and
       Kaminsky, L. (1982). Acute toxicity in guinea pigs and rabbits of soot from a
       polychlorinated biphenyl-containing transformer fire. Toxicol. Appl. Pharmacol.
       65, 425-439.


   Invited Symposia and Seminars:

       DeCaprio, A.P. (2019). New psychoactive substances – How does
       pharmacology impact enforcement (or does it)? Invited on-line presentation to
       the Pistoia Alliance Controlled Substance Compliance Expert Community,
       September 11.

       Kimble, A.N. and DeCaprio, A.P. (2019). Comprehensive screening/confirmation
       by LC-QqQ-MS analysis for novel psychoactive substances. Invited talk
       presented at the 15th Annual Workshop in LC/MS/MS Applications in
       Environmental Analysis and Food Safety, Miami Beach, FL; May 29 - 31.

       DeCaprio, A.P., Gilliland, R.A., Tavares, L., and Morrison, W. (2019).
       Development and validation of a blood protein modification assay for
       retrospective detection of abused drug exposure. Invited talk presented at the
       Pittsburgh Conference on Analytical Chemistry and Applied Spectroscopy
       (Pittcon), Philadelphia, PA; March 17 - 21.

       DeCaprio, A.P. and Gilliland, R.A. (2018). Analysis of drug-protein modifications
       in forensic toxicology. Invited talk presented at the Pittsburgh Conference on
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 21 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 21

       Analytical Chemistry and Applied Spectroscopy (Pittcon), Orlando, FL; February
       26 - March 1.

       DeCaprio, A.P., Gilliland, R.A., and Moller, C. (2017). Novel blood protein
       modification assay for retrospective detection of drug exposure. Invited talk
       presented at the American Academy of Forensic Sciences 69th Annual Meeting,
       New Orleans, LA; February 14.

       DeCaprio, A.P., Arroyo-Mora, L., Broomes, A-M., Gwak, S., Seither, J.Z., and
       Almirall, J.R. (2013). Development of comprehensive LC- and GC-MS/MS based
       screening/confirmatory methods for emerging drugs of abuse. Invited talk
       presented at the Forensic and Clinical Toxicology Association (FACTA) 2013
       Annual Meeting; Sydney, Australia, December 2.

       DeCaprio, A.P. and Broomes, A.-M. (2013). LC/QQQ-MS screening for ~300
       designer drugs and metabolites. E-seminar presented in the RTI International
       Forensic Science Education Program; February 27.

       DeCaprio, A.P. (2012). Development of novel approaches to the analysis of
       drugs of abuse and other xenobiotics of forensic toxicological relevance. Invited
       seminar presented to the Department of Chemistry, University at Albany, SUNY;
       December 13.

       DeCaprio, A.P., Broomes, A.-M., Seither, J.Z., and Arroyo, L. (2012). Broad-
       based screening of bath salts, synthetic cannabinoids, and other designer drugs
       by LC-QQQ-MS and LC-QTOF-MS. Invited talk presented at the 2012 Annual
       Meeting of the Northeast Association of Forensic Scientists; Saratoga Springs,
       NY, November 14.

       Swortwood, M.J., Boland, D.M., and DeCaprio, A.P. (2012). Designer drugs
       analysis in the United States. Invited talk presented at the Forensic and Clinical
       Toxicology Association 2012 Scientific Workshop; Hobart, Tasmania, September
       28.

       Swortwood, M.J. and DeCaprio, A.P. (2012). Targeted LC-QQQ MS screening
       of cathinone derivatives and other designer drugs in serum. Forensics E-Seminar
       Series, Agilent Technologies, Inc.; April 19.

       DeCaprio, A.P. (2010). Applications of protein adducts in mechanistic and
       analytical toxicology. Invited seminar presented to the Department of Health
       Sciences, Albany College of Pharmacy and Health Sciences; October.

       DeCaprio, A.P. (2009). New approaches to detection of long-term xenobiotic
       exposure. Presented at “Meet the FIU Researchers” program, Florida
       International University; November.

       DeCaprio, A.P. (2008). Biomarkers for persistent and non-persistent
       xenobiotics: Ultra-trace analysis vs. macromolecular adducts. Invited seminar
       presented to the Department of Chemistry and Biochemistry, Florida International
       University; March.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 22 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 22

       DeCaprio, A.P. (2008). Polychlorinated biphenyls (PCBs) in indoor air and
       building sealants: Exposure Issues. Webinar presented at Bond, Schoeneck, and
       King, LLP, Syracuse, NY; April 13.

       DeCaprio, A.P. (2007). Biomonitoring and biomarkers in the assessment of
       human exposure to persistent pollutants. Invited seminar presented to the
       School of Public Health and Health Professions, University of Florida; June.

       DeCaprio, A.P. (2007). Biomonitoring and biomarkers: New applications in the
       health sciences. Invited seminar presented to the Department of Health
       Sciences, Albany College of Pharmacy; November.

       DeCaprio, A.P. (2006). Environmental impacts and exposure assessment for
       polychlorinated biphenyls (PCBs). Invited seminar presented to the Department
       of Civil and Environmental Engineering, UMass Amherst; March.

       DeCaprio, A.P., Schmit, K.J., Schymura, M.J., Johnson, G.W., and Akwesasne
       Task Force on the Environment. (2006). Exposure-based determinants of PCB
       body burden. Invited poster presented at the 2006 National Environmental
       Public Health Conference: Advancing Public Health, Atlanta, GA; December.

       DeCaprio, A.P. (2005). Persistent organic pollutant (POP) body burden: Roles
       of exposure and genetics. Invited talk presented at the Workshop on Genomics
       and Regulation, Arizona State University, Center for Law and Environment,
       Tempe, AZ; January.

       DeCaprio, A.P. (2005). Serum PCB congener profiles: Clues to exposure and
       toxicokinetics. Invited seminar presented at the IJC Science Advisory Board
       Workshop on Ecosystem Health’s Conference: Chemical Exposure and Effects
       in the Great Lakes Today, Chicago, IL; March.

       DeCaprio, A.P. (2004). Exposure biomarkers in epidemiology: The case of PCB
       congener profiles. Invited seminar presented at University of South Carolina,
       Department of Epidemiology, Columbia, SC; April.

       DeCaprio, A.P. (2004). Biomonitoring and biomarkers in the assessment of
       human exposure to persistent pollutants. Invited seminar presented at University
       of Massachusetts at Amherst, School of Public Health and Health Sciences,
       Amherst, MA; April.

       DeCaprio, A.P. (2004). Human exposure assessment for persistent and non-
       persistent pollutants: Recent progress and new directions. Invited seminar
       presented at Boston University, School of Public Health, Boston, MA; May.

       DeCaprio, A.P. (2001). Human exposure assessment for persistent and non-
       persistent pollutants: Recent progress and new directions. Invited seminar
       presented at the Wadsworth Center for Laboratories and Research, NYSDOH,
       Albany, NY; December.

       DeCaprio, A.P. (2001). Biomarkers in toxicological assessment and drug
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 23 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 23

       development. Invited seminar presented at the Charles River Laboratories,
       Worcester, MA; December.

       DeCaprio, A.P. (1998). Biomarkers in human health risk assessment: Practical
       use and potential for misuse. ASTM - Eighth Symposium on Environmental
       Toxicology and Risk Assessment: Standardization of Biomarkers for Endocrine
       Disruption and Risk Assessment. Atlanta, GA; April.

       DeCaprio, A.P. (1998). Biomarkers of PCB exposure in man. Invited seminar
       presented at the Division of Laboratory Sciences, National Center for
       Environmental Health, CDC, April.

       DeCaprio, A.P. (1997). Basic toxicology for law professionals. Invited seminar
       presented at Nixon, Hargrave, Devans & Doyle; Rochester, NY; January.

       DeCaprio, A.P. (1997). Applied research and causation analysis in toxic tort and
       environmental litigation. Invited seminar presented at Nixon, Hargrave, Devans &
       Doyle; Rochester, NY; January.

       DeCaprio, A.P. and Barber, A.J. (1997). Chemical considerations in risk-based
       Brownfields remediation. Northeast Regional Meeting, American Chemical
       Society. Saratoga Springs, NY; June.

       DeCaprio, A.P. (1997). Risk assessment practices and policy: From old to new.
       The Business Council of New York State;1997 Annual Industry-Environment
       Conference. Saratoga Springs, NY; October.

       DeCaprio, A.P. (1996). The technical team member: Risk-based approaches to
       Brownfields cleanups. Presented at McLaren/Hart, Inc. half-day seminar “A
       Team Approach for Brownfields”; Albany, NY; November.

       DeCaprio, A.P. (1994). Biomarkers of xenobiotic exposure in man. Invited
       seminar presented at Exxon Biomedical Sciences, East Millstone, NJ, June.

       DeCaprio, A.P. (1991). Neurofilament protein binding of reactive chemical
       neurotoxicants. Invited seminar presented at the Department of Chemistry,
       University at Albany, October.

       DeCaprio, A.P. (1986). n-Hexane neurotoxicity: A mechanism involving pyrrole
       adduct formation in axonal cytoskeletal protein. Mid-Atlantic Meeting, American
       Chemical Society, Baltimore, MD; September.

       DeCaprio, A.P. (1985). Hexane neuropathy: Studies in experimental animals
       and man. British Toxicology Society Autumn Meeting, University of Kent,
       Canterbury, U.K.; September 25-27.

       Kaminsky, L.S., DeCaprio, A.P., Gierthy, J.F., Silkworth, J.B., and Tumasonis,
       C. (1985). The role of environmental matrices and experimental vehicles in
       chlorinated dibenzodioxin and dibenzofuran toxicity. Proceedings of the 4th
       International Symposium on Chlorinated Dioxins and Related Compounds,
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 24 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 24

       Ottawa, Canada, Oct. 16-18, 1984.

       DeCaprio, A.P. (1984). Molecular mechanisms of n-hexane neurotoxicity. In:
       Proceedings of the 14th Conference on Environmental Toxicology, Nov. 15-17,
       1983. Air Force Aerospace Medical Research Laboratory, Dayton, OH; AFAMRL
       Publication TR-83-099.

       DeCaprio, A.P. (1984). Neuronal protein binding of occupational neurotoxicants.
       Invited seminar presented at the Department of Pharmacology and Toxicology,
       Albany Medical College, October.

       DeCaprio, A.P. (1982). Molecular mechanisms of hexane neurotoxicity. Invited
       seminar presented at the US Army Institute for Chemical Defense, Aberdeen
       Proving Grounds, MD, April.


   Research Abstracts Presented at Conferences:

       Guo, J., Turesky, R.J., Tarifa, A., DeCaprio, A.P., Cooke, M.S., Walmsley, S.J.,
       and Villalta, P.W. (2020). Development of DNA adductome mass spectral
       database. 68th ASMS Conference on Mass Spectrometry and Allied Topics,
       Houston, TX; May 31 - June 4.

       Aijala, J.C. and DeCaprio, A.P. (2019) Systematic comparison of
       decontamination parameters associated with the toxicological analysis of human
       head hair. Annual Meeting of the Society of Forensic Toxicologists, San Antonio,
       TX; October 13-18.

       Aijala, J.C. and DeCaprio, A.P. (2019). Assessing pre-treatment parameters in
       forensic hair analysis by statistical design of experiments. 8th Annual Florida
       Forensic Science Symposium, Miami, FL, May 1-2.

       Chenevert, J.M. and DeCaprio, A.P. (2019). Assessing external decontamination
       and extraction parameters by statistical design of experiments for forensic hair
       analysis. Pittsburgh Conference on Analytical Chemistry and Applied
       Spectroscopy (Pittcon), Philadelphia, PA; March 17-21.

       Mulet, C.T., Tarifa, A., and DeCaprio, A.P. (2019). A comprehensive analysis of
       synthetic cannabinoids and metabolites in oral fluid by online solid phase
       extraction and liquid chromatography/triple quadruple/mass spectrometry.
       American Academy of Forensic Sciences 71th Annual Meeting, Baltimore, MD;
       February 17-23.

       Chenevert, J.M. and DeCaprio, A.P. (2019). Application of statistical design of
       experiments (DoE) to assess external decontamination methods in forensic hair
       analysis. American Academy of Forensic Sciences 71th Annual Meeting,
       Baltimore, MD; February 17-23.

       Kimble, A.N. and DeCaprio, A.P. (2019). A comparison of multiple
       extraction/purification methods for novel psychoactive substances (NPS) from
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 25 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 25

       biological matrices. American Academy of Forensic Sciences 71th Annual
       Meeting, Baltimore, MD; February 18-23.

       Eckberg, M., Arroyo-Mora, L., and DeCaprio, A.P. (2018). The development of a
       high resolution mass spectrometry (HRMS) library and method validation for
       screening and confirmation of 800+ novel psychoactive substances by liquid
       chromatography/quadrupole time-of-flight/mass spectrometry (LC-QTOF-MS).
       (Platform presentation). American Academy of Forensic Sciences 70th Annual
       Meeting, Seattle, WA; February 19-23.

       Kimble, A.N. and DeCaprio, A.P. (2018). QuEChERS extraction of novel
       psychoactive substances from biological matrices. American Academy of
       Forensic Sciences 70th Annual Meeting, Seattle, WA; February 19-23.

       Kimble, A.N. and DeCaprio, A.P. (2018). Online solid phase extraction of novel
       psychoactive substances from biological matrices. Pittsburgh Conference on
       Analytical Chemistry and Applied Spectroscopy (Pittcon), Orlando, FL; February
       26 - March 1.

       Gilliland, R.A. and DeCaprio, A.P. (2018). Analysis and characterization of in
       vitro glutathione adducts formed with drugs of abuse”. Pittsburgh Conference on
       Analytical Chemistry and Applied Spectroscopy (Pittcon), Orlando, FL; February
       26 - March 1.

       Gilliland, R.A. and DeCaprio, A.P. (2018). Mass spectrometric approach to the
       analysis of covalent modifications of blood proteins by drugs of abuse. American
       Academy of Forensic Sciences 70th Annual Meeting, Seattle, WA; February 19-
       23.

       Cui, D., Tarifa, A., DeCaprio, A., and O’Shea, K. (2018). Fundamental studies of
       ultrasound induced degradation of a popular antihistamine, cetirizine. 255th ACS
       National Meeting & Exposition, New Orleans, LA; March 18-22, 2018.

       Cui, D., Mebel, A.M., Arroyo-Mora, L.E., Zhao, C., DeCaprio, A., and O’Shea, K.
       (2017). Fundamental study of ultrasound induced degradation of a popular
       antihistamine, diphenhydramine (DPH), 23rd International Conference on
       Advanced Oxidation Technologies for Treatment of Water, Air and Soil,
       Clearwater Beach, FL; November 13-16, 2017.

       Kimble, A.N., Arroyo-Mora, L., and DeCaprio, A.P. (2017). Method validation
       using multiple compound mixtures for screening/confirmation of 800+ novel
       psychoactive substances by LC-QqQ-MS (platform presentation). American
       Academy of Forensic Sciences 69th Annual Meeting, New Orleans, LA; February
       13-18.

       Eckberg, M., Arroyo-Mora, L., Stoll, D.R., and DeCaprio, A.P. (2017). Separation
       of chemically similar and isobaric novel psychoactive substances using two-
       dimensional liquid chromatography. American Academy of Forensic Sciences
       69th Annual Meeting, New Orleans, LA; February 13-18.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 26 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                       Page 26

       Gilliland, R.A., Moller, C., and DeCaprio, A.P. (2017). LC-MS/MS based analysis
       of in vitro covalent modifications of glutathione and peptide thiols by drugs of
       abuse. American Academy of Forensic Sciences 69th Annual Meeting, New
       Orleans, LA; February 13-18.

       Kimble, A.N., Arroyo, L., and DeCaprio, A.P. (2016). Triggered MRM database
       for the comprehensive detection of novel psychoactive substances by LC-QqQ-
       MS. 5th Annual IFRI Forensic Science Symposium, Miami, FL; March 15-16.

       Eckberg, M., Arroyo, L., and DeCaprio, A.P. (2016). Expanded compound
       database and high resolution MS/MS spectral library for the detection of designer
       drugs by LC-QTOF-MS. 5th Annual IFRI Forensic Science Symposium, Miami,
       FL; March 15-16.

       Linero, V., Arroyo-Mora, L.E., and DeCaprio, A.P. (2016). Simultaneous
       toxicological screening of multiple drugs in human urine by online-SPE LC-QqQ-
       MS/MS analysis. 251st American Chemical Society National Meeting &
       Exposition, San Diego, CA; March 13-17.

       Eckberg, M., Arroyo-Mora, L., and DeCaprio, A.P. (2015). Expanded compound
       database and high resolution MS/MS spectral library for the detection of designer
       drugs by LC-QTOF-MS. Annual Meeting of the Society of Forensic Toxicologists,
       Atlanta, GA; October 18-23.

       Kimble, A., Arroyo-Mora, L., and DeCaprio, A.P. (2015). Triggered MRM
       database for the comprehensive detection of novel psychoactive substances by
       LC-QqQ-MS. Annual Meeting of the Society of Forensic Toxicologists, Atlanta,
       GA; October 18-23.

       Arroyo-Mora, L., Dominguez-Martinez, C., Leon, L., Sadjadi, M., and DeCaprio,
       A.P. (2015). Designer drug portable database and spectral library. Annual
       Meeting of the Society of Forensic Toxicologists, Atlanta, GA; October 18-23.

       Seither, J.Z. and DeCaprio, A.P. (2015). Investigation into the applicability and
       reproducibility of MS/MS (CID) spectral data for the identification of designer drug
       regioisomers by LC-QTOF-MS. Annual Meeting of the Society of Forensic
       Toxicologists, Atlanta, GA; October 18-23.

       Mulet, C.T., Leon, L.A., Arroyo, L.E., and DeCaprio, A.P. (2015). Quantitative
       analysis of methylphenidate (Ritalin®) and ritalinic acid in oral fluid by liquid
       chromatography/triple quadrupole/mass spectrometry (LC/QqQ/MS). American
       Academy of Forensic Sciences 67th Annual Meeting, Orlando, FL; February 16-
       21.

       Thompson, V.R. and DeCaprio, A.P. (2014). Utilizing protein adducts as
       exposure markers for nitrogen mustard chemical warfare agents. American
       Academy of Forensic Sciences 66th Annual Meeting, Seattle, WA; February 17-
       22.

       Seither, J.Z., Arroyo, L.E., and DeCaprio, A.P. (2014). Qualitative screening of
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 27 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                      Page 27

       multiple designer drug classes using polymer-based SPE and LC/QTOF/MS.
       American Academy of Forensic Sciences 66th Annual Meeting, Seattle, WA;
       February 17-22.

       Arroyo-Mora,L.E., Mulet, C.T.,Yu, H.X., Ginley, T. and DeCaprio, A.P. (2014).
       Analysis of methylphenidate (ritalin) and ritalinic acid in oral fluid by liquid
       chromatography-triple quadrupole mass spectrometry (LC/QqQ-MS). 3rd Annual
       IFRI Forensic Science Symposium, Miami, FL; April 30-May 1.

       Broomes, A.-M., Mulet, C.T., Arroyo-Mora, L.E., and DeCaprio, A.P. (2014).
       Quantitative analysis of designer drugs in oral fluid using liquid chromatography
       triple quadrupole mass spectrometry (LC/QQQ-MS). 3rd Annual IFRI Forensic
       Science Symposium, Miami, FL; April 30-May 1.

       Seither, J.Z., Arroyo, L.E., and DeCaprio, A.P. (2014). Qualitative screening of
       multiple designer drug classes using polymer-based SPE and LC-QTOF-MS. 3rd
       Annual IFRI Forensic Science Symposium, Miami, FL; April 30-May 1.

       Thompson, V.R. and DeCaprio, A.P. (2014). Utilizing protein adducts as
       exposure markers for nitrogen mustard chemical warfare agents. American
       Academy of Forensic Sciences 66th Annual Meeting, Seattle, WA; February 17-
       22.

       Seither, J.Z., Arroyo, L.E., and DeCaprio, A.P. (2014). Qualitative screening of
       multiple designer drug classes using polymer-based SPE and LC/QTOF/MS.
       American Academy of Forensic Sciences 66th Annual Meeting, Seattle, WA;
       February 17-22.

       DeCaprio, A.P., Möller, C., Rotello, V., Burmaoglu, S., Dawn, S., and Bermudez,
       H. (2013). Platform for high-throughput analysis of protein adducts for carcinogen
       exposure assessment. 14th Principal Investigators Meeting: NCI Innovative
       Molecular Analysis Technologies Program, Bethesda, MD; November 21-22.

       Mulet, C.T., Arroyo-Mora, L.E., Leon, L.A., and DeCaprio, A.P. (2013).
       Simultaneous determination of testosterone and cortisol in human saliva by solid
       phase extraction and liquid chromatography-triple quadrupole mass
       spectrometry. Annual Biomedical Research Conference for Minority Students,
       American Society for Microbiology, November 13-16, Nashville, TN.

       Thompson, V.R. and DeCaprio, A.P. (2013). Protein adducts of nitrogen mustard
       chemical warfare agents to human serum albumin as potential biomarkers of
       exposure (platform presentation). Annual Meeting of the Society of Forensic
       Toxicologists, Orlando, FL, October 27-November 1.

       Seither, J.Z., Arroyo, L.E., and DeCaprio, A.P. (2013). High resolution MS/MS
       spectral library and compound database for the detection of designer drugs by
       LC-QTOF-MS. Annual Meeting of the Society of Forensic Toxicologists, Orlando,
       FL, October 27-November 1.

       Broomes, A.-M., Arroyo, L.E., and DeCaprio, A.P. (2013). Comprehensive
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 28 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 28

       screening and quantitation of designer drugs by LC-QQQ-MS/MS analysis.
       Annual Meeting of the Society of Forensic Toxicologists, Orlando, FL, October
       27-November 1.

       Broomes, A.-M., Arroyo, L.E., and DeCaprio, A.P. (2013). Comprehensive
       screening and quantitation of designer drugs by LC-QQQ-MS/MS analysis. 2nd
       Annual IFRI Forensic Science Symposium, Miami, FL; March 13-14.

       Seither, J.Z., Arroyo, L.E., and DeCaprio, A.P. (2013). Development of a high
       resolution MS/MS spectral library and a compound database for the identification
       of designer drugs by LC-QTOF-MS. 2nd Annual IFRI Forensic Science
       Symposium, Miami, FL; March 13-14.

       DeCaprio, A.P., Broomes, A.-M., Seither, J.Z., Swortwood, M.J., Arroyo-Mora,
       L.E. (2013). Broad-based screening of bath salts, synthetic cannabinoids, and
       other designer drugs by LC-QQQ-MS and LC-QTOF-MS. 2nd Annual IFRI
       Forensic Science Symposium, Miami, FL; March 13-14.

       Swortwood, M.J., Hearn, W.L., and DeCaprio, A.P. (2013). Cross-reactivity of
       cathinone derivatives and other designer drugs in commercial immunoassays.
       2nd Annual IFRI Forensic Science Symposium, Miami, FL; March 13-14.

       Schneider, K.J. and DeCaprio, A.P. (2013). Covalent thiol adducts arising from
       cocaine and morphine biotransformation. Society of Toxicology 52nd Annual
       Meeting, San Antonio, TX; March 10-14.

       Thompson, V.R. and DeCaprio, A.P. (2013). Characterization of protein adducts
       of nitrogen mustards as potential exposure biomarkers. Society of Toxicology
       52nd Annual Meeting, San Antonio, TX; March 10-14.

       Swortwood, M.J., Hearn, W.L., and DeCaprio, A.P. (2013). Cross-reactivity of
       cathinone derivatives and other designer drugs in commercial enzyme-linked
       immunosorbent assays (platform presentation). American Academy of Forensic
       Sciences 65th Annual Meeting, Washington, DC; February 18-23.

       DeCaprio, A.P., Moller, C., Burmaoglu, S., Solfiell, D., Bermudez, H., Dawn, S.,
       and Rotello, V. (2012). Platform for high-throughput analysis of protein adducts
       for carcinogen exposure assessment. 13th Principal Investigators Meeting:
       NCI Innovative Molecular Analysis Technologies Program, Houston, TX;
       November 27-28.

       Swortwood, M.J., Boland, D.M., and DeCaprio, A.P. (2012). Determination of
       designer drugs in post-mortem blood by LC-MS/MS analysis. 21st International
       Symposium on the Forensic Sciences, Australian and New Zealand Forensic
       Science Society; Hobart, Tasmania, September 23-27.

       Schneider, K.J. and DeCaprio, A.P. (2012). Identification of specific cytochrome
       P450 isozymes mediating biotransformation of three common drugs of abuse.
       Annual Meeting of the Society of Forensic Toxicologists, Boston, MA; July 1-6.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 29 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                     Page 29

       Swortwood, M.J., Boland, D.M. and DeCaprio, A.P. (2012). Determination of
       designer drugs in post-mortem blood by LC-QQQ-MS/MS analysis. Annual
       Meeting of the Society of Forensic Toxicologists, Boston, MA; July 1-6.

       Thompson, V. and DeCaprio, A.P. (2012). Characterization of protein adduction
       of nitrogen mustard chemical warfare agents to model peptides. ACS 2012
       Florida Annual Meeting and Exposition; Tampa, FL, May 17-19.

       DeCaprio, A.P. (2012). Bath salts and other designer drugs. Annual IFRI
       Forensic Science Symposium, Miami, FL; March 10.

       Swortwood, M.J. and DeCaprio, A.P. (2012). Determination of cathinone
       derivatives and other designer drugs in serum by comprehensive LC triple
       quadrupole MS/MS analysis. Annual IFRI Forensic Science Symposium, Miami,
       FL; March 9.

       Thompson, V. and DeCaprio, A.P. (2012). Protein adduct based biomarkers of
       chemical warfare agents: characterization of HN-2 and HN-3 adduction of model
       peptides. Annual IFRI Forensic Science Symposium, Miami, FL; March 9.

       Schneider, K.J. and DeCaprio, A.P. (2012). Evaluation of in vitro metabolic
       assay systems for common drugs of abuse. Annual IFRI Forensic Science
       Symposium, Miami, FL; March 9.

       Schneider, K.J. and DeCaprio, A.P. (2011). Evaluation of in vitro metabolic
       assay systems for common drugs of abuse. Joint Meeting of the Society of
       Forensic Toxicologists and The International Association of Forensic
       Toxicologists, San Francisco, CA; September 25-30.

       Swortwood, M.J. and DeCaprio, A.P. (2011). Determination of cathinone
       derivatives and other designer drugs in serum by comprehensive LC-triple
       quadrupole MS/MS analysis. Joint Meeting of the Society of Forensic
       Toxicologists and The International Association of Forensic Toxicologists, San
       Francisco, CA; September 25-30.

       Thompson, V. and DeCaprio, A.P. (2011). Protein adduct based biomarkers of
       chemical warfare agents: characterization of HN-2 and HN-3 adduction of model
       peptides. Joint Meeting of the Society of Forensic Toxicologists and The
       International Association of Forensic Toxicologists, San Francisco, CA;
       September 25-30.

       Zhang, L.H., LoPachin, R.M., and DeCaprio, A.P. (2010). 2,5-Hexanedione
       (HD) impairs the cytoskeletal protein interactions of microtubule associated
       proteins (MAPs). Society of Toxicology 49th Annual Meeting, Salt Lake City, UT;
       March 7-10.

       Kerger, B.D., Copeland, T.L., and DeCaprio, A.P. (2010). Tenuous dose-
       response correlations for common disease states: Case study of cholesterol and
       perfluorooctanoate/sulfonate (PFOA/PFOS) in the C8 Health Project. Society of
       Toxicology 49th Annual Meeting, Salt Lake City, UT; March 7-10.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 30 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                        Page 30

       Schneider, K.J. and DeCaprio, A.P. (2010). Covalent protein adduction by drugs
       of abuse. American Academy of Forensic Sciences 62nd Annual Meeting,
       Seattle, WA; February 22-27.

       Mills, W.J., Tondeur, Y., Hart, J., Patterson, D.G., and DeCaprio, A.P. (2010).
       Sources of errors in clinical chemical analysis of PCBs and recommended
       practices to avoid them. Dioxin 2010; 30th International Symposium on
       Halogenated Persistent Organic Pollutants, San Antonio, TX; September 12-17.

       Zhang, L.H., LoPachin, R.M., Altman, S., and DeCaprio, A.P. (2009). 2,5-
       Hexanedione adduction impairs neurofilament subunit interaction with
       cytoskeletal polymer. Society of Toxicology 48th Annual Meeting, Baltimore, MD;
       March 15-19.

       James, R.C., Kerger, B.D., Roberts, S.M., Payer, A.F., O’Hehir, D.J., and
       DeCaprio, A.P. (2008). Higher polychlorinated biphenyl (PCB) levels and ratios
       in skin lipids relative to adjacent subcutaneous adipose lipids. Society of
       Toxicology 47th Annual Meeting, Seattle, WA; March 16-20.

       Copeland, T.L., Black, P., Duffy, P., DeCaprio, A.P., O’Hehir, D.J., and Kerger,
       B.D. (2008). Comparison of congener-specific and Aroclor quantitation methods
       for assuring remediation of polychlorinated biphenyls and associated
       dibenzofurans at a former wastewater treatment plant. Society of Toxicology 47th
       Annual Meeting, Seattle, WA; March 16-20.

       DeCaprio, A.P., Johnson, G.W., Reece, M.T., Staudenmeyer, J.W., Arcaro, K.F.
       (2008). Multivariate statistical analysis of polychlorinated biphenyl congener
       profiles in breast milk. International Society for Environmental Epidemiology and
       International Society of Exposure Analysis Joint Meeting, Pasadena, CA; Oct.
       12-16.

       Schell, L.M., Gallo, M.V., DeCaprio, A.P., Ravenscroft, J. (2008). Is immune
       function altered by exposure to common pollutants? Proceedings of the Human
       Biology Association 33rd Annual Meeting, Columbus, OH; April 10.

       Codru, N., Schymura, M., DeCaprio, A., Rej, R., and Carpenter, D.O. (2007).
       Impaired glucose metabolism and diabetes in relation to serum concentrations of
       polychlorinated biphenyls (PCBs) and chlorinated pesticides in adult native
       Americans. American Academy of Clinical Chemistry Annual Meeting, San
       Diego, CA; July 15-19.

       DeCaprio, A.P., LoPachin, R.M., and Lin, Q. (2006). Neurofilament protein
       adduct formation in spinal cord fractions of 2,5-hexanedione intoxicated rats.
       Society of Toxicology 45th Annual Meeting, San Diego, CA; March 5-9.

       Arcaro, K., Staudenmayer, J., DeCaprio, A., Wang, J., and Reece, M. (2005).
       Analysis of environmental pollutants in breast milk and DNA damage in breast-
       milk cells. Society of Toxicology 44th Annual Meeting, New Orleans, LA; March
       6-10.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 31 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                    Page 31

       Schell, L. M., Denham, M., Gallo, M. V., Ravenscroft, J., and DeCaprio, A.
       (2005). Thyroid function and pollutant exposure among Akwesasne Mohawk
       youth. American Association of Physical Anthropologists 74th Annual Meeting,
       Milwaukee, WI; April 6-9.

       Denham, M., Deane, G., Gallo, M. V., Ravenscroft, J., DeCaprio, A., and Schell,
       L.M. (2004). Age at menarche among Akwesasne Mohawk girls exposed to
       lead, mercury, mirex, dichlorodiphenyldichloroethane (DDE), hexachlorobenzene
       (HCB) and polychlorinated biphenyls (PCBs). Human Biology Association 29th
       Annual Meeting, Tampa, FL; April 15-15.

       DeCaprio, A.P., Johnson, G.W., and Tarbell, A.M. (2003). PCB congener
       patterns as exposure biomarkers in adult Mohawks. International Association for
       Great Lakes Research (IAGLR), 46th Annual Conference, Chicago, IL; June 22-
       25.

       DeCaprio, A.P., Tarbell, A.M., and Johnson, G.W. (2003). Multivariate analysis
       of human serum PCB congener profiles as source-, route-, and metabolism-
       specific exposure biomarkers. International Society of Exposure Analysis (ISEA),
       13th Annual Conference, Stresa, Italy; Sept. 21-25.

       Johnson, G.W., Tarbell, A.M., and DeCaprio, A.P. (2002). Patterns of PCB
       congeners in blood serum of Akwesasne Mohawks. Society of Toxicology and
       Environmental Chemistry (SETAC) Annual Meeting, Salt Lake City, UT;
       November.

       Gallo, M., Ravenscroft, J., Schell, L., DeCaprio, A., and Denham, M. (2002).
       Growth of Akwesasne Mohawk adolescents and environmental contaminants.
       American Association of Physical Anthropologists 71st Annual Meeting, Buffalo,
       NY; April 10-13.

       Schell, L., DeCaprio, A., and Gallo, M. (2002). Thyroid function and
       polychlorinated biphenyls (PCBs) in adolescents of the Akwesasne Mohawk
       Nation. American Association of Physical Anthropologists 71st Annual Meeting,
       Buffalo, NY; April 10-13.

       Kinney, E.A. and DeCaprio, A.P. (2001). Comparative neurotoxicity and protein
       binding of 2,5-hexanedione and 3-acetyl-2,5-hexanedione in the rat. Toxicol. Sci.
       60, 366.

       DeCaprio, A.P., O’Hehir, C.M., Tarbell, A.M., and Hubicki, L. (2001). Prevalence
       and patterns of 100+ serum PCB congeners in a Native American cohort.
       Toxicol. Sci., 60, 234.

       Schell, L.M., DeCaprio, A.P., Gallo, M., and Hubicki, L. (2000). Polychlorinated
       biphenyls (PCBs) and thyroid function in adolescents of the Mohawk Nation at
       Akwesasne. Acta Medica Auxologica 32, 71.

       Hubicki, L., DeCaprio, A., Casey, A., and Carpenter, D. (1999). Analysis of
       patterns of congeners of polychlorinated biphenyls (PCBs) in human serum and
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 32 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                         Page 32

       indoor/outdoor air samples. Network Meeting: International Training and
       Research Program in Environmental and Occupational Health (Fogarty
       International Center); Research Triangle Park, NC; Feb. 22-23, 1999.

       Sukdolova, V., Negoita, S., Hubicki, L., DeCaprio, A., and Carpenter, D.O.
       (1999). The assessment of risk to acquired hypothyroidism from exposure to
       PCBs: A study among Akwesasne Mohawk women. Organochlorine
       Contamination in Central and Eastern Europe: Hazard and Risk for Humans and
       the Environment; Balantonfoldvar, Hungary; Sept. 19-22, 1999.

       Zhu, M., Spink, D.C., Yan, B., Bank, S., and DeCaprio, A.P. (1995). Role of
       biological thiols and amines in 2,5-hexanedione-induced protein crosslinking.
       Toxicologist 15, 210.

       DeCaprio, A.P., Fowke, J.H., and Kinney, E.A. (1995). Regioselective binding of
       2,5-hexanedione to high-molecular-weight rat neurofilament proteins in vitro.
       Toxicologist 15, 210.

       Zhu, M., Spink, D.C, and DeCaprio, A.P. (1993). A novel autoxidative
       dimerization of 2,5-dimethyl-N-alkylpyrrole adducts in 2,5-hexanedione-treated
       amines, peptides, and protein. Toxicologist 13, 116.

       Zhu, M., Yan, B., Spink, D.C., Hauer, C.R., Bank, S., and DeCaprio, A.P. (1993).
       Structural elucidation of covalent protein crosslinking induced by the
       neurotoxicant 2,5-hexanedione. ISSX Proceedings 4, 120.

       DeCaprio, A.P. and Fowke, J.H. (1992). Selective pyrrole adduction of
       neurofilament protein lysines by 2,5-hexanedione in vitro. Toxicologist 12, 192.

       DeCaprio, A.P. and Fowke, J.H. (1991). In vitro covalent lysine adduct formation
       by carbon disulfide in native and cysteine-blocked bovine serum albumin.
       Toxicologist 11, 307.

       DeCaprio, A.P. and Jackowski, S.J. (1987). Comparative neurotoxicity and
       pyrrole-forming potential of 2,5-hexanedione and perdeuterio-2,5-hexanedione in
       the rat. Toxicologist 7, 130.

       DeCaprio, A.P. (1986). Hexane neuropathy: Studies in experimental animals
       and man. Human Toxicol. 5, 112.

       DeCaprio, A.P. (1986). Mechanism of pyrrole autoxidation in 2,5-hexanedione-
       treated protein. Toxicologist 6, 189.

       DeCaprio, A.P. and O'Neill, E.A. (1985). Alterations in rat axonal cytoskeletal
       proteins induced by 2,5-hexanedione exposure. Toxicologist 5, 199.

       DeCaprio, A.P., Weber, P., and Abraham, R. (1982). In vivo formation of
       substituted pyrrole adducts and neurotoxicity of 2,5-hexanedione in the hen.
       Toxicologist 2, 156.
     Case 3:11-cr-00195-RDM Document 195-1 Filed 06/11/20 Page 33 of 33
Anthony P. DeCaprio, Ph.D., DABT                                                     Page 33

       DeCaprio, A.P. and Weber, P. (1981). Conversion of lysine -amino groups to
       substituted pyrrole derivatives by 2,5-hexanedione: A possible mechanism of
       protein binding. Toxicologist 1, 134.

       DeCaprio, A.P., Olajos, E.J., and Rosenblum, I. (1980). Effects of acute
       organophosphate exposure on a myelin-specific enzyme in hen CNS. Abstracts:
       Society of Toxicology 19th Annual Meeting; Washington, DC; March 9-13, 1980,
       A31.

       DeCaprio, A.P. and Weber, P. (1980). In vitro studies on the amine group
       reactivity of a neurotoxic hexacarbon solvent. Pharmacologist 22, 222.


   Other Publications:
      Swortwood, M.J., Boland, D.M., and DeCaprio, A.P. (2013). Determination of 32
      Cathinone Derivatives and Other Designer Drugs in Serum by Comprehensive
      LC-QQQ-MS/MS Analysis. Agilent Technologies, Inc.; Application Note 5991-
      1956-EN.

   Monograph:

       DeCaprio, A.P. (2006). IRIS Toxicological Review Document: Congener
       Patterns of PCBs in Environmental Media, Biota, Food, and Human Tissues;
       National Center for Environmental Assessment, U.S. Environmental Protection
       Agency, Washington; NCEA Contracts 2W-1716-NATX and 4W-1419-NBEX.

   Doctoral Thesis:

       DeCaprio, A.P. (1981). Neurotoxicity and pyrrole-forming potential of 2,5-
       hexanedione and related diketones in the hen. Institute for Comparative and
       Human Toxicology, Albany Medical College, Albany, NY.
